Citation Nr: 1724696	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Prior to January 25, 2016, entitlement to an initial compensable disability rating for a left ankle disability.

2.  Since January 25, 2016, entitlement to a rating in excess of 10 percent for left ankle disability.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to August 1985.

This matter comes to the Board of Veterans Appeals (Board) from a March 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for old post traumatic changes (chip fracture medial malleolus and distal fibula fracture) with arthritis, left ankle (referred herein as left ankle disability) and assigned a noncompensable rating effective March 28, 2011.  In the VA Form 9/substantive appeal received August 2013, the Veteran described left ankle pain/popping and requested a 10 to 15 percent disability rating for his left ankle disability.  The Veteran was afforded a VA examination in January 2016.  Following this examination, the Veteran's rating for his left ankle disability was raised to 10 percent disabling effective the date of the examination, January 25, 2016.  As this increase does not constitute a full grant of all benefits possible, the claim remains before the Board for appellate disposition.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to January 25, 2016, the Veteran's left ankle disability was manifested by tenderness and degenerative arthritis shown by x-ray findings.  However, the left ankle exhibited normal range of motion and there was no evidence of ankylosis, instability, abnormal movement, effusion, weakness, deformity, or signs of past surgical intervention. 

2.  Since January 25, 2016, the Veteran's left ankle disability showed slight limitation in motion without pain.  Physical exam findings did not show ankylosis, marked or moderate limitations in motion, deformity, or signs of past surgical intervention.


CONCLUSIONS OF LAW

1.  Prior to January 25, 2016, the criteria for a compensable disability rating for the Veteran's left ankle disability were not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1 , 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Code 5271-5003 (2016).

2.  Since January 25, 2016, the criteria for a disability rating in excess of 10 percent for the Veteran's left ankle disability have not been met or approximated. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1 , 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Code 5271-5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  


The regulations and statutes pertinent to this decision (38 U.S.C.A. §§ 5103, 5103A, 5107;  38 C.F.R. §§  3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a) were previously provided to the Veteran in the June 2013 Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.

The RO has rated the Veteran's left ankle disability under Diagnostic Code (DC) 5271-5010.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, where both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  As the following analysis depicts, the Board has considered all of the DCs  pertaining to the ankle disabilities in order to provide the Veteran with the highest disability rating possible.

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

The Board, however, does note that the evidence of record appears to be complete as there is no indication that outstanding records exist that would be relevant to the current appeal.  The record contains VA treatment notes from November 2012 to March 2013 which do not suggest that the Veteran sought continued care at the VA thereafter.  These records do mention that the Veteran has seen primary care physician Dr. Rodriguez in the past to treat his chronic conditions of hypertension, seasonal allergic rhinitis, and gastroesophageal reflux disease, as well as a private physical therapist for outpatient treatment of his left shoulder.  The duty to assist in gathering private treatment records extends only to those relevant to the claims on appeal.  38 C.F.R. §  3.159(c)(1) (2016).  Since the records of Dr. Rodriguez and the outpatient physical therapist do not pertain to the Veteran's left ankle disability, obtaining these irrelevant medical records would be futile and would merely result in unnecessary delay without any benefit to the Veteran.  

II.  Increased rating for left ankle disability prior to January 25, 2016.

For the period prior to January 25, 2016, the Veteran's left ankle disability is rated as noncompensable under DC 5271, which pertains to limited motion of the ankle.  38 C.F.R. § 4.71a; DC 5271 (2016).  The evidence of record fails to show the Veteran met any of the criteria to warrant a 10 percent disability or higher under DCs 5010 or 5270 through 5274 prior to January 25, 2016.  This conclusion is supported by the following evidence, which the Board deems persuasive and dispositive in this appeal.

A July 2011 VA examination showed that the Veteran's left ankle exhibited normal range of motion even after repetitive testing.  The left ankle joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The left ankle x-ray showed degenerative arthritic changes, old chip fracture medial malleolus, and old healed fracture of the distal fibula with some angulation.

In November 2008, a VA primary care physician documented mild crepitus in the left ankle with passive range of motion.  There was no indication from this treatment notes that the Veteran's range of motion was limited or that there was any resulting pain.  Neurological examination showed no focal deficits, no motor deficits, no sensory deficits, and no reflex deficits. 

From the March 28, 2011 effective date of the Veteran's service connection for a left ankle disability through January 24, 2016, the record fails to contain objective evidence of: (a) an  x-ray showing involvement of two or more major joints or two or more minor joints in the left ankle; (b) any limitation of motion, yet alone painful limitation of motion, in the left ankle joint; (c) ankylosis; (d) malunion of os calcis or astragalus; or (e) astragalectomy.

When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent could be assigned for a major joint, such as the ankle, if there is at least some limited motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  None of these criteria are met here. 

Based upon the above evidence, or lack thereof, a higher evaluation of 10 percent is not warranted for a left ankle disability prior to January 25, 2016.  The evidence of record simply does not satisfy any of the relevant schedular criteria for a compensable left ankle disability rating.  38 C.F.R. §  4.71a; DCs 5010; 5270-5274 (2016).

In evaluating this claim, the provisions of 38 CFR §4.40 and 4.45 have been considered, however the evidence fails to establish any credible objective findings of functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups during the relevant time frame.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).


III.  Increased rating for left ankle disability since January 25, 2016.

Since January 25, 2016, the only medical evidence associated with the Veteran's claims file are the results of the January 25, 2016 VA examination, which precipitated the Veteran's increase from a noncompensable rating to a 10 percent rating for his left ankle disability. 

The findings of the VA examiner revealed slight range of motion limitation in the left ankle, without pain.  Dorsiflexion was reported as 0 to 20 degrees and plantar flexion was reported as 0 to 40 degrees.  Normal range of motion of the ankle is measured as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2016).  There was no functional loss as a result of this abnormal range of motion.  The Veteran had normal muscle strength and no ankylosis in the left ankle; however, the VA examiner noted left ankle instability.  Based on these findings, the RO assigned the Veteran a 10 percent rating due to minor limitation of motion in the left ankle with no painful motion shown, utilizing DC 5010.  Presumably, the RO gave due consideration and probative weight to the Veteran's subjective reports of pain upon flare ups.  A lay Veteran is competent to report (1) symptoms observable to a layperson (i.e,. ankle pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  The Board finds credible and competent this Veteran's subjective reports of ankle pain. 

Having considered the physical examination results of the January 2016 VA examination, the Veteran has not satisfied any of the schedular criteria for a rating higher than 10 percent for his left ankle disability.  The evidence failed to show: (1) ankylosis of the left ankle, including the subastragalar and tarsal joint; (2) marked limitation of motion in the left ankle; (3) mal union of os calcis or astragalus resulting in marked deformity; (4) or astragalectomy-any of which would result in a disability rating in excess of the currently assessed 10 percent for the time period considered.  38 C.F.R. §  4.71a; DCs 5010; 5270-5274 (2016).  Without any of these physical findings, the Veteran is not entitled to a disability rating higher than 10 percent since January 25, 2016.  He only has limitations of 5 degrees in plantar flexion, which is very mild limitations, along with instability.  

In evaluating this claim, the provisions of 38 CFR §4.40 and 4.45 have been considered.  Upon physical examination, the Veteran was able to perform repetitive use testing without any pain or functional loss.  The Veteran reported that painful flare ups in his left ankle occur twice a month.  Regarding functional loss, the Veteran reported walking on rocks resulted in pain and that he was limited to running 1/2 mile to 1 mile before feeling pain.  These subjective reports of pain have been encompassed in the assessed 10 percent rating under DC 5010 which provides for a compensable rating for arthritis when limitation of motion results in pain.  See DeLuca, 80 Vet. App. at 206-207; Mitchell, 25 Vet. App. at 36-38. 

IV.  Conclusion

Based on the foregoing, affording all benefit of the doubt to the Veteran, the evidence does not support awarding the Veteran a higher disability rating than those already assessed during the period on appeal.  As the preponderance of the evidence is against the assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Prior to January 25, 2016, entitlement to an initial compensable disability rating for a left ankle disability is denied. 

Since January 25, 2016, entitlement to a rating in excess of 10 percent for left ankle disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


